Citation Nr: 1136109	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-29 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for the service-connected major depressive disorder (MDD) with symptoms of posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from April 1940 to June 1945.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the RO that granted service connection and assigned an initial 30 percent rating for PTSD, effective on October 21, 2002.

In an October 2009, the Board granted a 50 percent rating, effective on October 21, 2002.  

The Veteran appealed the Board's decision to the Court, which in an August 2010 Order granted the parties' Joint Motion vacating the decision and remanding the issue for compliance with the terms of the Joint Motion.

As the claim on appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issue on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service connected disabilities).

The Veteran alleges a new claim for bilateral hearing loss, as indicated in his June 2009 Written Statement.  The matter is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The clinical signs and manifestations of the service-connected major depressive disorder (MDD) with symptoms of posttraumatic stress disorder are shown to be manifested by insomnia, flashbacks, nightmares, depression, impairment of concentration and memory, increasing impairment with reasoning and abstraction, panic attacks, anxiety/nervousness, "flight of idea or loss associations," disturbances in motivation and mood, and exacerbation of fears and insecurities and to be productive of a disability picture that more nearly approximates that of total occupational and social inadaptability.   


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a schedular rating of 100 percent for the service-connected MDD with symptoms of PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.130 including Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in June 2003 prior to the initial adjudication of his claim for PTSD in an April 2007 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

Thereafter, the Veteran received additional notice pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim in a March 2008 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded a VA examination in December 2003.  The Veteran's representative asserts that the Veteran has not had a recent VA examination.  

However, the representative notes that the Veteran is "no longer capable of explaining his current symptoms"  and that, based on the evidence contained in the claims folder that an increased evaluation is warranted.  (See June 2009 Statement of Accredited Representative).  

Although a current VA examination to confirm worsening symptoms of the service-connected PTSD is indicated, the Board finds that the current record to be adequate for the purpose of adjudicating the claim for increase given the circumstances of this case.  

The evidence of record includes the Veteran's service treatment records, VA medical records, VA examination reports, and statements from the Veteran and his daughter and representative.   



II.  Higher Initial Rating for PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Board observes that this is an initial rating case and consideration will be given to "staged ratings" (i.e., different percentage ratings for different periods of time) from the date service connection was made effective.  See Fenderson v. West, 12 Vet App 119, 126 (1999).  

Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, provides that:

A 50 percent disability rating for PTSD is warranted when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating for PTSD is warranted when the Veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent: total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32].  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).  

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R    § 4.6.  

It should also be noted that use of terminology such as "mild" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  The record as a whole is evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In the instant case, the Veteran's DD Form 214 shows the Veteran received a combat infantry badge and served in the Hawaii at the time the attack on Pearl Harbor and later in Europe.  He was treated for battle fatigue during service at field hospitals.

The VA treatment records dated from May 1994 to July 1995 reflects treatment for depression.  The Veteran was taking medication.  The Veteran denied suicidal or homicidal ideation.

A September 1996 VA treatment record stated that the Veteran was not overtly delusional, but at times "he has been in places met people or scenes on TV although this is impossible."  There was no hallucinations, illusions, suicidal or homicidal ideation.  Thought process was goal-oriented.

A March 1999 VA treatment record noted that the Veteran's depression was in remission.  The Veteran was keeping busy by volunteering at shelters.  There was no suicidal or homicidal ideation.  His thought process was goal-oriented.  He was sleeping well.  

A June and July 1999 VA treatment records noted that the Veteran did not have suicidal or homicidal ideation.  The Veteran was not psychotic.

An April 2000 VA treatment record reflects that the Veteran had one psychiatric hospitalization 15 years prior.  It was noted that his depression was in remission.  He had good energy, enjoyed fishing, and working in his yard.  He his concentration was "not bad."  There were no feelings of guilt, restlessness, or hopelessness.  There was no suicidal ideation, delusions, ideas of reference, or auditory or visual hallucinations.

A February 2001 VA treatment record noted that the Veteran suffered from depression.  He denied any recent hospitalizations.

An April 2001 VA treatment record reflected no psychotic thought process.  The Veteran denied suicidal and homicidal ideation.  He was goal oriented.

A September 2002 VA treatment record reflects flashbacks, intrusive memories, depression, teary eyes, headaches, stomach upset, anxiety feelings with shaking of extremities, tremor, and sweating.  He was easily startled and had a poor appetite.  He did not have suicidal ideation.  He had no clear avoidance response or numbing.  He was diagnosed with Major Depression and r/o PTSD.  The Veteran took medication.  He was assigned a GAF score of 55.

The December 2003 VA examination showed that the Veteran was oriented to date, season and time of day.  His hygiene and grooming were within normal limits.  There was no evidence of a psychosis or illogical thought processes.  He denied auditory, visual or olfactory/tactile hallucinations.  There was no evidence of circumstantiality.  The examiner also noted that the Veteran showed "flight of ideas" or "loose associations."  

The examiner indicated that the Veteran suffered some degree of memory impairment and that his reasoning and abstract thinking were in the impaired range.  

The Veteran showed organizational problems demonstrating a difficulty in understanding complex commands.  The examiner noted that the Veteran's mood was pessimistic.  Speech, attention, and concentration were within normal limits.  Reasoning and abstraction were in the slightly impaired range.  

His symptomatology consisted of flashbacks, nightmares, and nervousness.  There was no evidence of hypervigilance or startle response.  He was diagnosed with major depressive disorder and recurrent symptoms of PTSD.  

The examiner further noted that, while the Veteran does not meet the full criteria for PTSD, it is possible that his treatment for depression or decreased cognitive functioning from aging or dementia could be suppressing PTSD symptoms for diagnostic purposes.  He was assigned a GAF score of 55.

The Veteran also submitted an article of titled "Recollections of Pearl Harbor" dated in December 1985.  The Veteran provides a statement as to the events that took place during Pearl Harbor from his own experience.

Lay evidence in the form of statements or testimony by a claimant is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The Board finds the Veterans statements regarding his psychiatric symptomatology to be credible.

For the entire appeal period, the service-connected psychiatric disability is shown to have been productive of significant psychiatric manifestations including insomnia, flashbacks, nightmares, depression, impairment of concentration and memory, slight impairment with reasoning and abstraction, panic attacks, anxiety/nervousness, "flight of idea or loss associations," disturbances in motivation and mood, and exacerbation of fears and insecurities. 

Moreover, in a June 2009 letter, the Veteran indicated that he had difficulty sleeping due to nightmares.  He noted that his short and long-term memory loss made him confused and angry triggering panic attacks.  He further noted that he feared contact with others.  He had daily anxiety attacks and bouts of depression that often required strong medication and hospitalizations.  He reported nightmares, night sweats, exacerbation of fears and insecurities and combativeness.  Finally, and most importantly, he reported that he forgot to complete tasks.

While the Veteran was assigned a 50 percent rating based on medical findings that were for most part reported in connection with a VA examination performed in December 2003, the Board finds that the recent statement tends to suggest chronic worsening of the Veteran's mental health clearly beyond that previously shown.  

To this extent, the Veteran is found to likely be experiencing significant impairment of thought processes, orientation, mood and memory that now more closely resembles a disability picture approaching one manifested by total occupational and social disruption.  

Thus, in resolving all reasonable doubt in the Veteran's favor, an increased, schedular rating of 100 percent is warranted in this case.  



ORDER

An increased rating of 100 percent for the service-connected MDD with symptoms of PTSD is granted, subject to the regulation controlling disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


